Citation Nr: 9928003	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
hypertension.  


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 1998, the Board remanded the issue of entitlement 
to an evaluation in excess of 20 percent for hypertension to 
the RO in Muskogee, Oklahoma, for additional development, and 
it has since been returned for final appellate review.  


FINDING OF FACT

The veteran's hypertension is manifested by diastolic 
pressures which are predominantly less than 120 when he is 
compliant with his anti-hypertensive treatment regimen.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.104, Part 4, Diagnostic Code 7101 
(1997 & 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for a rating in excess of 20 percent for 
the service-connected hypertension is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to this claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of 

two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

On January 12, 1998, new regulations promulgated by VA for 
rating diseases of the cardiovascular system became 
effective.  38 C.F.R. §§ 4.100, 4.101, 4.104; see Federal 
Register, Vol. 62, No. 238, January 12, 1998, pages 65207- 
65224. The holding of the United States Court of Appeals for 
Veterans Claims (Court) in Karnas v. Derwinski, 1 Vet. App. 
308 (1991), requires that the appellant's claim be considered 
under both the old and the new criteria, with the most 
favorable version applied. The RO has considered this claim 
under the old and new rating criteria in its June 1999 
Supplemental Statement of the Case, and the Board will do 
likewise.

Under the current regulations in effect, the veteran is in 
receipt of a 20 percent rating for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
which is manifested by diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent 
disability rating is warranted for hypertensive vascular 
disease with diastolic pressure predominantly 120 or more.

Under the regulations in effect prior to January 12, 1998, a 
40 percent disability was warranted for hypertensive vascular 
disease (essential arterial hypertension) with diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1995).  
For the 40 percent rating, careful attention was to be 
observed with regard to diagnosis and repeated blood pressure 
readings. Id., Note 2.

An October 1996 VA Orthopedic examination report reflects 
blood pressure readings of 192/126, while sitting.  Repeated 
blood pressures of 184/128, standing, and 193/134 while 
sitting were also recorded.  An examination of the 

cardiovascular system revealed the precordium to be quiet.  
The veteran had a sinus tachycardia, but no murmurs were 
heard.  Heart sounds were normal and peripheral pulses were 
strong.  The examiner reported that there were no bruits over 
the carotids or abdominal aorta.  An electrocardiogram (ECG) 
revealed normal sinus rhythm.  A diagnosis of asymptomatic 
hypertension without treatment was rendered.

A May 1997 VA Orthopedic examination reflects that blood 
pressure readings of 192/105 while standing, and 182/99 while 
sitting.  A cardiovascular examination revealed a quiet 
precordium, a normal sinus rhythm and heart sounds and no 
evidence of any murmurs.  Peripheral pulses were strong 
throughout.  There was no evidence of any peripheral edema.  
The impression of the examiner was asymptomatic hypertension, 
which was under treatment. 

During a January 1999 VA hypertension examination, the 
examiner indicated that he had reviewed the entire claims 
file prior to the examination.  The veteran's cardiovascular 
and hypertensive history was reported in extensive detail.  
Blood pressure readings of 145/102, while standing, and 
150/112, while sitting, were recorded.  An initial blood 
pressure reading was reported to have been 152/96.  The 
examiner indicated that the veteran was moderately overweight 
and his heart had a regular rate and rhythm without any 
murmurs.  The veteran's chest was clear to auscultation.  An 
ECG was normal.  A chest X-ray revealed no evidence of any 
acute cardiopulmonary disease.  The impression of the 
examiner was labile hypertension with a history of poor 
control.  "Patient states compliance, however, compliance 
cannot be documented by the multiple chart visits as stated 
above."

An exercise tolerance test, dated in February 1999, reflects 
that there was no evidence of any cardiac symptoms.  

VA treatment records, dating from 1996 to 1999, pertinently 
reflect that in October 1996, the veteran's blood pressure 
was 195/126.  At that time, the veteran indicated that he had 
not taken any blood pressure medication during the previous 
four months. His heart and lungs were clear to auscultation.  
A diagnosis of hypertension was entered.  In October 1997, a 
blood pressure reading of 183/120 was recorded.  The veteran 
again reported that he had not taken his medication for the 
previous three months.  The impression of the examiner was 
poorly controlled hypertension.  In November 1997, the 
veteran's blood pressure reading was 153/87.  The examiner 
reported that the veteran had recently been placed on 
medication (Nifedipine) for his hypertension and that it was 
well controlled.  In January 1998, a blood pressure reading 
of 143/95 was recorded.  In May 1998, blood pressure readings 
of 186/99 was recorded and, in December 1998, readings of 
158/116 and 168/104 were entered.  

The Board observes the veteran's contention that his 
hypertension is more severely disabling that the current 20 
percent evaluation reflects.  The Board is of the opinion, 
however, that a higher evaluation is not warranted.  In 
reaching the foregoing conclusion, the Board finds that a 
review of the medical records show that diastolic pressures 
were predominantly less than 120 when the veteran was 
compliant with his anti-hypertensive treatment regimen.  
During the January 1999 VA examination, high blood pressure 
readings were associated with his history of medical non-
compliance.  In this regard, while VA outpatient reports 
reflect blood pressure readings of 195/126 and 183/120, the 
veteran admitted that he had not taken his blood pressure 
medication over the previous months.  Indeed, when 
subsequently seen by VA in November 1997, it was noted by the 
examiner that the veteran had been prescribed medication and 
that his hypertension was well controlled.  Accordingly, the 
Board finds, by a preponderance of the evidence, that an 
increased rating for hypertension, in excess of 20 percent, 
is not warranted under the criteria in effect prior to, or 
subsequent to, the change in regulatory criteria in January 
1998.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1998).



ORDER

An evaluation in excess of 20 percent for hypertension is 
denied. 





		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

